DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 


Claims 8-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. patent 9,576,923. Although the conflicting claims are not identical, they are not patentably distinct from each other because of the following.
With respect to claim 8, U.S. patent 9,576,923 discloses: a first underbump metallization layer on a semiconductor chip, the first underbump metallization layer having a hub (Claim 1), a first portion extending laterally from the hub, and a spoke connecting the hub to the first portion (Claim 1); and a polymer layer on the first underbump metallization layer, the polymer layer including a   first opening in alignment with the hub (Claim 1).
With respect to claim 15, U.S. patent 9,576,923 discloses:
a semiconductor chip package substrate (Claim 10); a semiconductor chip mounted on the semiconductor chip package substrate (Claim 10), the  semiconductor chip having a first underbump metallization layer (Claim 10), the first underbump metallization layer having a hub (Claim 10), a first portion extending laterally from the hub and a spoke connecting the hub to the first portion (Claim 10), and a polymer layer on the first underbump metallization layer, the polymer layer including a first opening in alignment with the hub (Claim 10).
	Dependent claims to claims 8 and 15 are also rejected by virtue of dependency.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 10, 11-15, 17-20 are rejected under 35 U.S.C. 102(a) as being anticipated by Hwang et al. (US 2002/0185721).
With respect to claim 8, Hwang discloses an apparatus (fig. 1), comprising: a semiconductor chip (fig. 7; Para 0027) having a conductor pad (54); a first underbump metallization layer on a semiconductor chip (60 of fig. 16), the first underbump metallization layer having a hub (see below), the hub positioned vertically and horizontally over the conductor pad (any layer inherently has horizontal and vertical dimensions- see below), a first portion extending laterally from the hub (see below ), and a spoke connecting the hub to the first portion (see below); and a polymer layer on the first underbump metallization layer (74), the polymer layer including a first opening in alignment with the hub (fig. 16).






[AltContent: rect]
[AltContent: rect][AltContent: arrow][AltContent: connector][AltContent: connector][AltContent: arrow]
    PNG
    media_image1.png
    504
    799
    media_image1.png
    Greyscale



With respect to claim 15, Hwang discloses an apparatus (fig. 1), comprising: 
a semiconductor chip  package substrate(fig. 7; Para 0027);
a semiconductor chip mounted on the semiconductor chip package substrate (fig. 7; Para 0027), the semiconductor chip having a conductor pad (54 of fig. 16), a first underbump metallization layer (60), the first underbump metallization layer having a hub (see claim 8), the hub positioned  vertically and horizontally over the conductor pad (see claim 8), a first portion extending laterally from the hub (see claim 8), and a spoke connecting the hub to the first portion (see claim 8); and

With respect to claims 10 and 17, Hwang further discloses that wherein the hub is round (Fig. 18; Para 0042). 
With respect to claim 11, Hwang further discloses a circuit board coupled to the semiconductor chip (Para 0008).
With respect to claim 12, Hwang further discloses that wherein the circuit board comprises a semiconductor chip package substrate (Para 0027; 54 of fig. 7).
With respect to claims 13 and 18, Hwang further discloses that an electronic device, the apparatus being mounted in the electronic device (Para 0010).
With respect to claims 14 and 19, Hwang further discloses a second underbump metallization layer on the first underbump metallization layer (78 of fig. 17; Para 0039) and a solder structure on the second underbump metallization layer and in the first opening (80 of fig. 17; Para 0041).
With respect to claim 20, Hwang further discloses that wherein the solder structure electrically couples the semiconductor chip to the package substrate (Para 0008).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made 
	
1-7, 9, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hwang et al. (US 2002/0185721) in view of Lin (US 2004/0016948). 
With respect to claim 1, Hwang discloses an apparatus (fig. 1), comprising: a semiconductor chip (fig. 7; Para 0027) having a conductor pad (54); a first underbump metallization layer on a semiconductor chip (60 of fig. 16), the first underbump metallization layer having a hub (see below), the hub positioned vertically and horizontally over the conductor pad (any layer inherently has horizontal and vertical dimensions- see below - see below),a first portion extending laterally from the hub (see below ), and a spoke connecting the hub to the first portion (see below); and a polymer layer on the first underbump metallization layer (74), the polymer layer including a first opening in alignment with the hub (fig. 16).


[AltContent: arrow][AltContent: rect]
    PNG
    media_image1.png
    504
    799
    media_image1.png
    Greyscale


	Hwang does not explicitly disclose that a second opening in alignment with the spoke.
In an analogous art, Lin discloses that a second opening in alignment with the spoke (Para 0068 and 0136; multiple openings in polymer layer aligned with UBM. It is obvious to make second opening in the polymer layer aligned with the spoke).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Hwang’s invention by having a second opening in alignment with the spoke in order provide connection in a semi-conductor device.
With respect to claim 2, Hwang further discloses a circuit board coupled to the semiconductor chip (Para 0008).
With respect to claim 3, Hwang further discloses that wherein the circuit board comprises a semiconductor chip package substrate (Para 0027; 54 of fig. 7).
With respect to claim 4, Hwang further discloses a second underbump metallization layer on the first underbump metallization layer (78 of fig. 17; Para 0039) and a solder structure on the second underbump metallization layer and in the first opening (80 of fig. 17; Para 0041).
	With respect to claims 5, 9, and 16, Hwang does not explicitly disclose that the first underbump metallization layer comprises plural openings and the polymer layer comprises plural portions positioned in respective of the plural openings.
	In an analogous art, Lin discloses that the first underbump metallization layer comprises plural openings and the polymer layer comprises plural portions positioned in respective of the plural openings (Para 0068 and 0136; multiple openings in polymer layer aligned with UBM).
Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Hwang’s invention by having the first underbump metallization layer comprises plural openings and the polymer layer comprises plural portions positioned in respective of the plural openings in order provide connection in a semi-conductor device.
	With respect to claim 6, Hwang discloses that the first underbump metallization layer comprises plural spokes connecting the hub to the first portion (fig. 18).
Hwang does not explicitly disclose that the polymer layer comprises plural second openings each of which is in alignment with one of the spokes.

Therefore, it would have been obvious to one of an ordinary skilled in the art at the time of invention to modify Hwang’s invention by having a second opening in alignment with the spoke in order provide connection in a semi-conductor device.
With respect to claim 7, Hwang further discloses that an electronic device, the apparatus being mounted in the electronic device (Para 0010).

Response to Arguments
Applicant's arguments filed 03/04/2021 have been fully considered but they are not persuasive. Applicant argues as follows:

    PNG
    media_image2.png
    283
    721
    media_image2.png
    Greyscale


Examiner respectfully disagree and submits the following: 



    PNG
    media_image3.png
    459
    564
    media_image3.png
    Greyscale

	
Therefore, the rejection has been maintained.

[AltContent: arrow]




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816